DETAILED ACTION
 	This Office Action corresponds to the filing of application on 07/01/2020 in which Claims 1-7, 13-19, and 24-30 are presented for examination on the merits. Claims 1-7, 13-19, and 24-30, now re-numbered as claims 1-17 are pending.
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement

 	The information disclosure statement (IDS) submitted on 07/22/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Drawings
The drawings filed on 07/01/2020  are accepted by the examiner.
Priority
 The application is filed on 07/01/2020 and this is 371 of PCT/IB2018/052668 filed on 04/17/2018 which claims priority of provisional application 62/627,105 filed on 02/06/2018.
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
applicant’s representative Hui (Harry) Wang on September 28, 2021. The examiner-initiated interview summary (PTO 413B) is attached herein.
		Remarks
2.	The instant application is a 371 of PCT/IB2018/052668 filed on 04/17/2018. In order to advance the prosecution, the Examiner initiated an interview with applicant’s representative Hui (Harry) Wang. Accordingly, a proposed amendments have been presented. In view of the Examiner’s amendments and upon further search/consideration, the application is placed in condition for allowance and claims 1-2, 5-7, 13-14, 16-19, 24-25, and 27-30 are allowed over the prior art of record.  
Amendment to the Claims

3.	CLAIMS:
	Please amend the claims below as follows:
1.	(Currently amended) A method in a tenant and service management system of a data center of managing access to one or more services by a plurality of users, the method comprising: 
receiving an identification that uniquely identifies a service and a description of a set of one or more resources offered by the service; 
recording into a blockchain database a smart delegation contract between the service and the tenant and service management system, wherein the smart delegation contract includes the identification of the service, an identification of the tenant and service management system, and the description of the set of resources, and the smart delegation contract is cryptographically signed with a cryptographic private key of the service that is part of a cryptographic public-private key pair for the service and with a cryptographic private key of the tenant and service 
receiving from a requestor a request to access the service; 
authorizing the requestor to access the service based at least in part on the smart delegation contract between the service and the tenant and service management system; 
recording in the blockchain database usage information indicating the one or more resources of the service used by the requestor; and
transmitting the usage information and charging credentials of the requestor for charging the requestor for the usage of the service. 
3.	(Canceled) 
4.	(Canceled) 
5.	(Currently amended) The method of claim [[4]] 1 further comprising: 
receiving a message indicating whether the charging was successful;
responsive to determining that the charging was not successful, recording suspension of the smart delegation contract in the blockchain database; and 
transmitting the suspended smart delegation contract to the service causing the service to suspend access to the requestor until charging is successful.  
6.	(Currently amended) The method of claim [[4]] 1 further comprising: 
receiving from the service and as a result of an unsuccessful charging operation a request to suspend the smart delegation contract; and 
recording suspension of the smart delegation contract in the blockchain database until charging is successful. 
13.	(Currently amended) A server including a tenant and service management system in a data center for managing access to one or more services by a plurality of users, the server comprising:
a non-transitory computer readable storage medium to store instructions; and

receive an identification that uniquely identifies a service and a description of a set of one or more resources offered by the service; 
record into a blockchain database a smart delegation contract between the service and the tenant and service management system, wherein the smart delegation contract includes the identification of the service, an identification of the tenant and service management system, and the description of the set of resources, and the smart delegation contract is cryptographically signed with a cryptographic private key of the service that is part of a cryptographic public-private key pair for the service and with a cryptographic private key of the tenant and service management system that is part of a cryptographic public-private key pair for the tenant and service management system, wherein the description of the set of resources includes for each resource a usage quota part of one or more attributes defined for the resource;
receive from a requestor a request to access the service; 
authorize the requestor to access the service based at least in part on the smart delegation contract between the service and the tenant and service management system; and
record in the blockchain database usage information indicating the one or more resources of the service used by the requestor. 
15.	(Canceled)
16.	(Currently amended) The server of claim [[15]] 13, wherein the processor is further to: 
transmit the usage information and charging credentials of the requestor for charging the requestor for the usage of the service. 
24.	(Currently amended) A non-transitory machine-readable storage medium comprising computer program code which when executed by a processor of a server including a tenant and 
receiving an identification that uniquely identifies a service and a description of a set of one or more resources offered by the service; 
recording into a blockchain database a smart delegation contract between the service and the tenant and service management system, wherein the smart delegation contract includes the identification of the service, an identification of the tenant and service management system, and the description of the set of resources, and the smart delegation contract is cryptographically signed with a cryptographic private key of the service that is part of a cryptographic public-private key pair for the service and with a cryptographic private key of the tenant and service management system that is part of a cryptographic public-private key pair for the tenant and service management system, wherein the description of the set of resources includes for each resource a usage quota part of one or more attributes defined for the resource;
receiving from a requestor a request to access the service; 
authorizing the requestor to access the service based at least in part on the smart delegation contract between the service and the tenant and service management system; and 
recording in the blockchain database usage information indicating the one or more resources of the service used by the requestor.
26.	(Canceled)
27.	(Currently amended) The non-transitory machine-readable storage medium of claim [[26]] 24, wherein the operations further comprise: 
transmitting the usage information and charging credentials of the requestor for charging the requestor for the usage of the service. 



Allowable Subject Matter
4.	  Claims 1-2, 5-7, 13-14, 16-19, 24-25, and 27-30 are allowed over prior art of record.
Reasons for Allowance
5. 	The following is an examiner’s statement of reasons for allowance:
  	Independent claims 1, 13, and 24 are allowed and the corresponding dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
	Kashi et al. (US 20210049846 A1, cited in PTO-892) discloses a system comprising processor executable instructions that, responsive to execution by the one or more processors, cause the system to perform operations. An operation can comprise receiving, by a smart locker platform module, a request to execute at least one of a client services operation, a client partner operation, a client integrations operation, or a client analytics operation. Another operation can comprise initiating, by the smart locker platform a module, fulfilment of the request based on execution of at least one of an application services module, a framework module, or a persistence module (Kashi, Paragraph 0010).
 Further, Kashi et al. discloses an operation comprise receiving, by the application services module, a smart locker identifier and a package identifier. Furthermore, another operation can comprise sending, by a smart locker module employed by the application services module, an unlock request to a smart locker device comprising the target smart locker compartment. Also, another operation can comprise receiving, by the smart locker module, a notification of an occurrence of an 
 	Mintz  et al. (US 20180314809 A1, cited in PTO-892) discloses methods for managing and controlling software entitlements are provided. By way of introductory example, a server node for controlling access to a licensed component may receive a license creation message comprising a license creation parameter. The server node may acquire, from a blockchain, a license factory smart contract in response to receipt of the license creation message. The license factory smart contract may include license factory logic executable to generate a license smart contract. The server node may generate, based on the license creation parameter and execution of the licensing factory logic, the license smart contract. The license smart contract may include licensing logic executable to validate an access event corresponding to a licensed component configured on a remote device. The license smart contract may append a datablock to the blockchain that includes the license smart contract. The server node may synchronize the blockchain across a plurality of nodes. The server node may control access to the licensed component configured on the remote device by execution of the licensing logic (Mintz, Paragraph 0020).
 	Furthermore, Mintz  discloses a technical advancement that reduces inconsistences between multiple digital representations of license agreements stored in multiple systems by using blockchain technology. Rapid advances in electronics and 
 	RA et al. (US 20190372786 A1, cited in PTO-892) discloses a method for delegating a login via authentication based on a PKI (public key infrastructure) by utilizing a blockchain database and a smart contract in response to a login request from a user for using a service which is provided by a service-providing server, wherein the smart contract is source code which is compiled into bytecodes capable of an execution on an authentication server or multiple computing devices connected with the authentication server, and the smart contract is configured to perform at least one predetermined procedure if one or more validity conditions are satisfied at a time of the execution, wherein an integrity of a result of the execution is verified by a consensus among the multiple computing devices, wherein information on a certificate based on the smart contract includes (i) a public key PubA generated by encryption based on the PKI, (ii) an identification information function value IdhashA created by applying a particular operation to identification information to be used for identifying a user entity of the certificate (RA, Paragraph 0017).

  	The subject matters of the independent claims 1, 13, and 24 are not taught or fairly suggested by the prior art of record, specifically the limitations in claim 1 that recite: “the smart delegation contract is cryptographically signed with a cryptographic private key of the service that is part of a cryptographic public-private key pair for the service and with a cryptographic private key of the tenant and service management system that is part of a cryptographic public-private key pair for the tenant and service management system; receiving from a requestor a request to access the service; and authorizing the requestor to access the service based at least in part on the smart delegation contract between the service and the tenant and service management system;  recording in the blockchain database usage information indicating the one or more resources of the service used by the requestor; and transmitting the usage information and charging credentials of the requestor for charging the requestor for the usage of the service” in combination with the rest of the limitations recited in the independent claim 1.

 	The claimed subject matters are novel and non-obvious in scope over the prior art of record as the prior-art references fail to teach each and every features of the independent claim(s) including the limitations set forth above.
 	In view of the foregoing, the scope of claimed subject matters renders the invention patentably distinct as none of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
  	Furthermore, the Examiner performed updated search which does not yield other specific references that reasonably, either alone or in combination, would result a proper rejection of all the claimed features presented in each of the independent claims 1, 13 and 24 under 35 U.S.C 102 or 35 U.S.C.103 with proper motivation. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
					Conclusion	
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-88788593.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498